EXHIBIT 10.1

 

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY

913 Industrial Park Drive, Vandalia, Ohio

THIS AGREEMENT (“Agreement”) is made and entered into as of the Effective Date
(as defined herein) by and between ARC CRVANOH001, LLC, a Delaware limited
liability company (“Seller”), and AXOGEN CORPORATION, a Delaware corporation
(“Buyer”).

In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1.         Terms and Definitions.  The terms listed below shall have the
respective meaning given them as set forth adjacent to each term.

(a)        “Broker” shall mean collectively Mark Dlott of Cushman & Wakefield,
acting as Seller’s agent, and Rebecca Smith and Matt Arnovitz of CBRE, acting as
Buyer’s agent.

(b)        “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur on the date that is sixty (60) days after the last day
of the Due Diligence Period (as defined herein) unless the Buyer waives the full
Due Diligence Period and Buyer and Seller mutually agree to close earlier.  The
date of Closing is sometimes hereinafter referred to as the “Closing
Date.”  Neither party will need to be present at Closing, it being anticipated
that the parties will deliver all Closing Documents (as defined herein) in
escrow to the Escrow Agent prior to the date of Closing.

(c)        “Due Diligence Period” shall mean the period beginning upon the
Effective Date and extending until 11:59 PM ET on the date that is thirty (30)
days thereafter or the earlier date on which Seller receives written notice of
Buyer’s waiver of the Due Diligence Period.

(d)        “Earnest Money” shall mean ONE HUNDRED FIFTY THOUSAND and 00/100
DOLLARS ($150,000.00). The Earnest Money shall be deposited by Buyer in escrow
with Escrow Agent (as defined herein) within three (3) business days after the
Effective Date, to be applied as part payment of the Purchase Price (as defined
herein) at the time the sale is closed, or disbursed as agreed upon in
accordance with the terms of this Agreement.

(e)        “Effective Date”  shall mean the date of execution and delivery of
this Agreement by both Seller and Buyer.

(f)        “Escrow Agent” shall mean Chicago Title Insurance Company, whose
address is Suite 1325, 1515 Market Street, Philadelphia, PA 19102-1930,
Attention:  Edwin G. Ditlow, Telephone: 215-875-4184; Telecopy: 215-732-1203;
E-mail: ditlowE@ctt.com.  The parties agree that the Escrow Agent shall be
responsible for (x) organizing the issuance of the Commitment and title policy,
(y) preparation of the closing statement, and (z) collection of the Closing
Documents and collection and disbursement of the funds.

 

 



 

--------------------------------------------------------------------------------

 

 

 

(g)        “Lease”  shall mean that certain Warehouse and Manufacturing Lease,
dated September 16, 2009, as amended, by and between Harbor Investments III,
LLC, Seller’s predecessor in interest, as landlord, and Veolia Water
Technologies, Inc., as tenant (the “Tenant”).

(h)        “Lease Termination Agreement”  means that Lease Termination
Agreement, to be entered into by and between Seller and Tenant, that effectuates
the termination of the Lease to occur immediately prior to, and be wholly
contingent upon, the Closing hereunder.

(i)         “Non-Refundable Deposit”  shall mean FIFTY THOUSAND and 00/100
DOLLARS ($50,000.00). The Non-Refundable Deposit shall be deposited by Buyer in
escrow with Escrow Agent within three (3) business days after the Effective
Date.  Following the expiration of the Due Diligence Period, the Non-Refundable
Deposit shall be part of the Earnest Money to be applied as part payment of the
Purchase Price at the time the sale is closed, or disbursed as agreed upon in
accordance with the terms of this Agreement.

(j)         “Property” shall mean (i) that certain real property located at 913
Industrial Park Drive, Vandalia, Ohio, being more particularly described on
Exhibit A attached hereto and incorporated herein (the “Real Property”) together
with the buildings, facilities and other improvements located thereon
(collectively, the “Improvements”); (ii) all right, title and interest of Seller
in and to all air and subsurface rights appurtenant to the Real Property; (iii)
all right, title and interest of Seller in and to the machinery, lighting,
electrical, mechanical, plumbing and heating, ventilation, air conditioning
systems and furniture used in connection with the Real Property and the
Improvements, and all carpeting, draperies, appliances and other fixtures and
equipment attached or appurtenant to the Real Property together with all
tangible and intangible personal property owned by Seller and located on the
Real Property or on and/or in the Improvements (collectively, the “Personal
Property”), excluding only furniture and other personal property of Tenant
(collectively, the “Tenant’s Personal Property”); (iv) all right, title and
interest of Seller to any unpaid award, if any, for (1) any taking or
condemnation of the Property or any portion thereof, or (2) any damage to the
Property or the Improvements or any portion thereof; (v) all easements,
licenses, rights and appurtenances relating to any of the foregoing; and (vi)
all right, title and interest of Seller in and to all plans, site plans, surveys
and specifications, architectural drawings, building permits and other permits
issued in connection with the construction, operation, use or occupancy of the
Improvements, and any warranties, tradenames, logos (including any federal or
state trademark or tradename registrations), or other identifying name or mark
now used in connection with the Real Property and/or the Improvements.

(k)        “Purchase Price”  shall mean FIVE MILLION and NO/100 DOLLARS
($5,000,000.00).

(l)         Seller and Buyer’s Notice address

(i)         “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:

AxoGen Corporation

13631 Progress Boulevard, Suite 400





2

--------------------------------------------------------------------------------

 

 

 

Alachua, Florida  32615

Attn:   John Glueck, Assistant General Counsel

Tel. No.:  (352) 317-6885

E-mail:  jglueck@axogeninc.com

(ii)       “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:

ARC CRVANOH001, LLC

c/o AR Global Investments, LLC

405 Park Avenue, 4th Floor

New York, New York 10022

Attn:  Michael Anderson

Tel. No.:  (212) 415-6500

E-mail:  manderson@ar-global.com

 

With a copy to:

 

Ryan Reimers

AR Global Investments, LLC

7621 Little Avenue, Suite 200

Charlotte, North Carolina 28226

Tel. No.: (704) 626-4403

Email: rreimers@ar-global.com

 

2.         Purchase and Sale of the Property.  Subject to the terms of this
Agreement, Seller agrees to sell to Buyer, and Buyer agrees to purchase from
Seller, the Property for the Purchase Price.

3.         Payment of Purchase Price.  The Purchase Price to be paid by Buyer to
Seller shall be paid by wire transfer of immediately available funds in the
amount of the Purchase Price plus or minus prorations, credits and adjustments
as provided in Section 4 and elsewhere in this Agreement to Escrow Agent, at the
time of Closing, or as otherwise agreed to between Buyer and Seller.

4.         Proration of Expenses and Payment of Costs and Recording Fees.

(a)        At Closing, Seller and Buyer shall adjust for real estate taxes and
assessments (both general and special), municipal water and sewer charges, fuel
and utility charges, such adjustments to be calculated as of 11:59 PM on the day
immediately preceding the Closing.  The real estate tax adjustment shall be
based on the so called “Montgomery County Short Method.”  Prior to the Closing,
Seller shall have paid or made binding arrangements to pay all service providers
under service and maintenance contracts for the Property to which Seller is a
party, if any, for services rendered up to the day prior to the Closing.

(b)        Seller shall pay or be charged with the following costs and expenses
in connection with this transaction:





3

--------------------------------------------------------------------------------

 

 

 

(i)         Broker’s commission payments (for sales commissions earned), in
accordance with Section 23 of this Agreement;

(ii)        Title policy premiums for any endorsements issued in connection with
such policies that Seller elects to purchase to cover title issues, if any; and

(iii)       Any costs incurred in connection with the release of existing debt,
including, but not limited to, prepayment penalty fees and recording fees for
documents providing for the release of the Property from existing debt.

(c)        Buyer shall pay or be charged with the following costs and expenses
in connection with this transaction:

 

(i)         100% of all title policy premiums, including search costs and any
endorsements issued in connection with such policies other than endorsements
that Seller elects to purchase to cover title issues, if any;

(ii)        Transfer taxes and conveyance fees on the sale and transfer of the
Property, including fees to record the Deed (as defined herein) for the
Property;

(iii)       All costs and expenses in connection with Buyer’s financing,
including appraisal, points, commitment fees and the like and costs for the
filing of all documents necessary to complete such financing and related
documentary stamp tax and intangibles tax; and

(iv)       Buyer shall pay for the cost of its own survey, Phase 1 environmental
study and due diligence investigations.

(d)        Each party shall pay its own legal fees incidental to the
negotiation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby.

(e)        Seller and Buyer each shall pay one-half of all reasonable escrow
fees charged by Escrow Agent.

5.         Title.  At Closing, Seller agrees to convey to Buyer fee simple
marketable title to the Property by limited warranty deed, free and clear of all
tenancies, leases, liens, defects of title, conditions, easements, assessments,
restrictions, and encumbrances except for Permitted Exceptions (as hereinafter
defined).

6.         Examination of Property.  Seller and Buyer hereby agree as follows:

(a)        Seller has ordered a title insurance commitment (and copies of all
title exception documents referenced therein) (the “Title Commitment”) from
Escrow Agent for the Property.  At Buyer’s option, Buyer may order a new or
updated survey for the Property (the “Survey”) promptly after the date
hereof.  No later than the expiration of the Due Diligence Period, Buyer may
object to any matters shown in the Title Commitment or Survey (“Title Matters”)
that are unacceptable to Buyer by delivering written notice thereof to Seller
(“Objections”).   Any Title Matters for which Buyer fails to make an Objection
prior to the expiration of the Due Diligence Period shall be deemed “Permitted
Exceptions”.  However, Permitted Exceptions shall not





4

--------------------------------------------------------------------------------

 

 

 

include any mechanic’s lien or other monetary lien encumbering the fee interest
of Seller in the Property, or any deeds of trust, mortgage, or other loan
documents secured by the Property (collectively, “Liens”).  Buyer shall not be
required to make an Objection as to the Liens, and Seller shall be required to
remove all Liens (by payment, bond deposit or indemnity acceptable to Escrow
Agent) prior to Closing.  Seller shall have no obligation to cure any
Objections, except as aforesaid, provided Seller notifies Buyer of any
Objections which Seller elects not to remove or cure within five (5) business
days following receipt of Buyer’s Objections and if no such notice is given, it
will be deemed that Seller has elected not to remove or cure such Objection.  In
the event that Seller refuses (or is deemed to have refused) to remove or cure
any Objections, Buyer shall have the right to terminate this Agreement upon
written notice to Seller given within five (5) business days after receipt (or
deemed receipt) of Seller’s notice, upon which termination the Earnest Money
shall be returned to Buyer and neither party shall have any further obligation
hereunder, except as otherwise expressly set forth herein.  If no such notice is
given by Buyer within such five (5) business day period, then Buyer’s right of
termination will be deemed waived and such Objections will be deemed Permitted
Exceptions.  If any matter not revealed in the Title Commitment is discovered by
Buyer or by the Escrow Agent and is added to the Title Commitment by the Escrow
Agent at or prior to Closing, Buyer shall have until the earlier of (i) ten (10)
days after the Buyer’s receipt of the updated, revised Title Commitment showing
the new title exception, together with a legible copy of any such new matter, or
(ii) the date of Closing, to provide Seller with written notice of an Objection
to any such new title exception.  Seller shall have two (2) business days after
receipt of Buyer’s new Objection to notify Buyer as to whether Seller elects to
remove or cure such new Objection, and, if necessary, the Closing shall be
delayed until the date that is five (5) days after Seller delivers such
notification to Buyer.  If Seller does not elect to remove or cure such new
Objection (or fails to respond within the two (2) business day period), or if
Seller elects to remove or cure such new Objection and Seller fails to remove or
cure same prior to the date of Closing (which may be delayed as set forth
above), Buyer may terminate this Agreement, in which case the Earnest Money
shall be returned to Buyer and neither party shall have any further obligation
hereunder, except as otherwise expressly set forth herein.

(b)        Within five (5) days following the Effective Date, Seller shall
provide to Buyer copies of the following documents and materials pertaining to
the Property to the extent within Seller’s possession or reasonably obtainable
by Seller: (i) a final copy of all surveys and site plans of the Property,
including, without limitation, any as-built surveys obtained or delivered to
Tenant in connection with any construction at the Property; (ii) a copy of all
architectural plans and specifications and construction drawings and contracts
for Improvements located on the Property; (iii) a copy of Seller’s title
insurance policy relating to the Property (and copies of the title documents
referenced therein); (iv) a copy of the zoning report for the Property and any
government permits or approvals; (v) a copy of all environmental reports for the
Property, including any Phase I environmental site assessments and Phase II
environmental site assessments for the Property; and (vi) a copy of the roof
warranty for the building on the Property (the “Due Diligence
Materials”).  Seller agrees to request from Tenant, and upon receipt shall
promptly deliver to Buyer, copies of any service contracts for the operation and
maintenance of the Property and the most recent real estate tax statements and
utility bills for the Property.  Additionally, during the term of this
Agreement, Buyer, its agents, contractors and designees (collectively “Buyer’s
Representatives”), shall have the right to enter the Property for the purposes
of inspecting the Property, conducting soil tests, and making surveys,
mechanical and structural engineering studies, inspecting construction, and
conducting any other investigations and inspections as Buyer may





5

--------------------------------------------------------------------------------

 

 

 

reasonably require to assess the condition and suitability of the Property,
including, without limitation, an environmental Phase I examination. Buyer shall
indemnify and hold Seller harmless from and against any and all claims or
damages asserted against Seller or Tenant to the extent resulting from the
activities of Buyer on the Property, and Buyer shall repair any and all damage
caused, in whole or in part, by Buyer and return the Property to its condition
prior to such damage, which obligation shall survive Closing or any termination
of this Agreement.  The foregoing indemnity shall not include any claims or
damages that result from (i) the mere discovery by Buyer or Buyer’s
Representatives of any violations of law or pre-existing conditions on the
Property during Buyer’s investigations conducted pursuant to, and in accordance
with, the terms of this Agreement, or (ii) the negligence of Seller or any of
Seller’s representatives.  Seller shall reasonably cooperate with the efforts of
Buyer and Buyer’s Representatives to inspect the Property and the
Improvements.  Notwithstanding the foregoing, Buyer shall not have the right to
conduct an environmental Phase II examination without the express prior written
consent of Seller.  During the time period in which Buyer or Buyer’s
Representatives are accessing the Property, Buyer shall maintain or shall cause
Buyer’s Representatives to maintain a policy of comprehensive general public
liability insurance with a combined single limit of not less than $1,000,000 per
occurrence for bodily injury and property damage, insuring Buyer and Seller, as
additional insureds, against any injuries or damages to persons or property that
may result from or are related to Buyer's or Buyer’s Representative’s entry upon
the Property and any investigations or other activities conducted
thereon.  Prior to the first entry on the Property, Buyer shall deliver, or
shall cause Buyer’s Representatives to deliver, certificates of insurance to
Seller confirming compliance with the foregoing insurance requirements.  Upon
signing this Agreement, Seller shall provide Buyer with the name of a contact
person(s) for the purpose of arranging site visits.  Buyer shall give Seller
reasonable written notice (which in any event shall not be less than one (1)
business day) before entering the Property, and Seller may have a representative
present during any and all examinations, inspections and/or studies on the
Property.  Buyer shall have the unconditional right, for any reason or no
reason, to terminate this Agreement by giving written notice thereof to Seller
and the Escrow Agent prior to the expiration of the Due Diligence Period, in
which event this Agreement shall become null and void, Buyer shall receive a
refund of the Earnest Money, Seller shall receive the Non-Refundable Deposit,
and all rights, liabilities and obligations of the parties under this Agreement
shall expire, except as otherwise expressly set forth herein. Notwithstanding
the foregoing, in the event Buyer terminates this Agreement prior to the
expiration of the Due Diligence Period on the grounds that Buyer’s Phase I
environmental site assessment reflects a recognized environmental condition
(“REC”) on the Property, Buyer shall receive a refund of the Non-Refundable
Deposit in addition to the Earnest Money.

(c)        Seller shall use good faith efforts to obtain estoppel certificates
with respect to reciprocal easement agreements as may be reasonably requested by
Buyer.

7.         Risk of Loss/Condemnation.  Upon an occurrence of a casualty,
condemnation or taking, Seller shall notify Buyer in writing of same.  Until
Closing, the risk of loss or damage to the Property, except as otherwise
expressly provided herein, shall be borne by Seller.  In the event all or any
portion of the Property is damaged in any casualty or condemned or taken (or
notice of any condemnation or taking is issued) so that (a) with respect to any
casualty, if the cost to repair such casualty would exceed $250,000, or (b) with
respect to any condemnation, any Improvements (including any parking lots
located on the Property) or access to the Property or more than ten percent
(10%) of the Property is (or will be) condemned or taken, then, Buyer may elect
to





6

--------------------------------------------------------------------------------

 

 

 

terminate this Agreement by providing written notice of such termination to
Seller within ten (10) business days after Buyer’s receipt of notice of such
condemnation, taking or damage, upon which termination the Earnest Money shall
be returned to the Buyer and neither party hereto shall have any further rights,
obligations or liabilities under this Agreement, except as otherwise expressly
set forth herein.  With respect to any condemnation or taking (or any notice
thereof), if Buyer does not elect to terminate this Agreement as aforesaid,
there shall be no abatement of the Purchase Price and Seller shall assign to
Buyer at the Closing the rights of Seller to the awards, if any, for the
condemnation or taking, and Buyer shall be entitled to receive and keep all such
awards.  With respect to a casualty, if Buyer does not elect to terminate this
Agreement or does not have the right to terminate this Agreement as aforesaid,
there shall be no abatement of the Purchase Price and Seller shall assign to
Buyer at the Closing the rights of Seller to the proceeds under Seller’s
insurance policies covering the Property with respect to such damage or
destruction (or pay to Buyer any such proceeds received prior to Closing),
together with all of Seller’s right to fully adjust and settle the insurance
claim, and pay to Buyer the amount of any deductible with respect thereto, and
Buyer shall be entitled to receive and keep any monies received from such
insurance policies.

8.         Earnest Money Disbursement.  The Earnest Money and the Non-Refundable
Deposit shall be held by Escrow Agent, in trust, and disposed of only in
accordance with the following provisions:

(a)        If the Closing occurs, Escrow Agent shall deliver the Earnest Money
to Seller and shall be applied as part payment of the Purchase Price.  If for
any reason the Closing does not occur, Escrow Agent shall deliver the Earnest
Money to Seller or Buyer only upon receipt of a written demand therefor from
such party, subject to the following provisions of this clause (a).  Subject to
the last sentence of this clause (a), if for any reason the Closing does not
occur and either party makes a written demand (the “Demand”) upon Escrow Agent
for payment of the Earnest Money, Escrow Agent shall give written notice to the
other party of the Demand within one (1) business day after receipt of the
Demand.  If Escrow Agent does not receive a written objection from the other
party to the proposed payment within five (5) business days after the giving of
such notice by Escrow Agent, Escrow Agent is hereby authorized to make the
payment set forth in the Demand.  If Escrow Agent does receive such written
objection within such period, Escrow Agent shall continue to hold such amount
until otherwise directed by written instructions signed by Seller and Buyer or a
final judgment of a court.  Notwithstanding the foregoing provisions of this
clause (a) if Buyer delivers a notice to Escrow Agent and Seller stating that
Buyer has terminated this Agreement on or prior to the expiration of the Due
Diligence Period, then Escrow Agent shall immediately (i) return the Earnest
Money to Buyer without the necessity of delivering any notice to, or receiving
any notice from Seller, and (ii) deliver the Non-Refundable Deposit to Seller
without the necessity of delivering any notice to, or receiving any notice from
Buyer, unless Buyer terminates this Agreement (x) due to a REC discovered by
Buyer or Buyer’s environmental consultant during the Due Diligence Period or (y)
in the event that Buyer is ready, willing and able to close in accordance with
the terms and provisions hereof, and Closing fails to take place due to Seller’s
default (including failure to obtain the Lease Termination Agreement or a breach
of Seller’s representations and warranties), in which in either of the foregoing
cases the Non-Refundable Deposit shall be refunded to Buyer.





7

--------------------------------------------------------------------------------

 

 

 

(b)        The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting Escrow Agent’s
scope or nature of its duties.  Seller and Buyer shall jointly and severally
indemnify and hold Escrow Agent harmless from and against all liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred in
connection with the performance of Escrow Agent’s duties hereunder, except with
respect to actions or omissions taken or made by Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of Escrow
Agent.  Escrow Agent has executed this Agreement in the place indicated on the
signature page hereof in order to confirm that Escrow Agent shall hold the
Earnest Money and Non-Refundable Deposit in escrow and shall disburse the
Earnest Money and Non-Refundable Deposit pursuant to the provisions of this
Section 8.

9.         Default

(a)        In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement, Seller shall be entitled to, as
its sole and exclusive remedy to either:  (i) waive such default and proceed to
Closing in accordance with the terms and provisions hereof; or (ii) declare this
Agreement to be terminated, and Seller shall be entitled to immediately receive
all of the Earnest Money as liquidated damages as and for Seller’s sole
remedy.  Upon such termination, neither Buyer nor Seller shall have any further
rights, obligations or liabilities hereunder, except as otherwise expressly
provided herein.  Seller and Buyer agree that (x) actual damages due to Buyer’s
default hereunder would be difficult and inconvenient to ascertain and that such
amount is not a penalty and is fair and reasonable in light of all relevant
circumstances, (y) the amount specified as liquidated damages is not
disproportionate to the damages that would be suffered and the costs that would
be incurred by Seller as a result of having withdrawn the Property from the
market, and (z) Buyer desires to limit its liability under this Agreement to the
amount of the Earnest Money paid in the event Buyer fails to complete
Closing.  Seller hereby waives any right to recover the balance of the Purchase
Price, or any part thereof, and the right to pursue any other remedy permitted
at law or in equity against Buyer.  Nothing contained herein shall limit or
restrict Seller's ability to pursue any rights or remedies it may have against
Buyer with respect to those obligations that expressly survive the termination
of this Agreement as provided herein.  In no event under this Section or
otherwise shall Buyer be liable to Seller for any punitive, speculative or
consequential damages.

(b)        In the event that Buyer is ready, willing and able to close in
accordance with the terms and provisions hereof, and Seller defaults in the
obligations herein taken by Seller with respect to the Property, Buyer may, as
its sole and exclusive remedy, either:  (i) waive any unsatisfied conditions and
proceed to Closing in accordance with the terms and provisions hereof; (ii)
terminate this Agreement by delivering written notice thereof to Seller no later
than Closing, upon which termination the Earnest Money and the Non-Refundable
Deposit shall be refunded to Buyer, and Seller shall reimburse Buyer for Buyer’s
out-of-pocket expenses incurred in connection with the investigation by Buyer of
the Property in an amount not to exceed $15,000, including





8

--------------------------------------------------------------------------------

 

 

 

consultants and attorneys’ fees, which return and payment shall operate as
liquidated damages, and such termination shall release Seller and Buyer from any
and all rights, obligations and liability hereunder, except those which are
specifically stated herein to survive any termination hereof; or (iii) by notice
to Seller given on or before the Closing Date, extend the Closing Date for a
period of up to thirty (30) days (the “Closing Extension Period”) to permit
Seller to remedy such default, and the “Closing Date” shall be moved to the last
day of the Closing Extension Period or (iv) enforce specific performance of
Seller’s obligations hereunder provided any action for specific performance is
commenced within thirty (30) days following Seller’s breach.  If Buyer so
extends the Closing Date, then Seller may, but shall not be obligated to, cause
said conditions to be satisfied during the Closing Extension Period.  If Seller
does not cause said conditions to be satisfied during the Closing Extension
Period, then Buyer shall have the remedies set forth in Section 9(b)(i) through
(iv) above except that the term “Closing” shall read “Extended Closing”.

10.       Closing.  The Closing shall consist of the execution and delivery of
documents by Seller and Buyer, as set forth below, and delivery by Buyer to
Seller of the Purchase Price in accordance with the terms of this Agreement.  At
Closing, Seller shall deliver physical possession of the Property to Buyer, free
and clear of all of Tenant’s Personal Property.  Seller shall deliver to Escrow
Agent for the benefit of Buyer at Closing the following executed documents
(collectively, the “Closing Documents”):

(a)        A Limited Warranty Deed (the “Deed”) in substantially the form
attached hereto as Exhibit B;

(b)        A Bill of Sale for the Personal Property in substantially the form
attached hereto as Exhibit C;

(c)        An Assignment of Contracts, Permits, Licenses and Warranties in
substantially the form of Exhibit D;

(d)        To the extent obtained by Seller, estoppel certificates with respect
to reciprocal easement agreements as may be reasonably requested by Buyer;

(e)        A settlement statement setting forth the Purchase Price, all
prorations and other adjustments to be made pursuant to the terms hereof, and
the funds required for Closing as contemplated hereunder;

(f)        All transfer tax statements, declarations and filings as may be
necessary or appropriate for purposes of recordation of the Deed;

(g)        A certificate pursuant to Section 1445 of the Internal Revenue Code
of 1986, as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller;

(h)        A copy of the fully-executed Lease Termination Agreement, provided
that any financial terms set forth in the Lease Termination Agreement may be
redacted by Seller;

(i)         A copy of the Purchase Waiver (as defined below), if applicable; and





9

--------------------------------------------------------------------------------

 

 

 

(j)         Such other instruments as are reasonably required by Escrow Agent to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof.

At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts, as applicable, of the Closing Documents referenced above.  The
Closing shall be held through the mail by delivery of the Closing Documents to
the Escrow Agent on or prior to the Closing or such other place or manner as the
parties hereto may mutually agree.

11.       Representations by Seller.  For the purpose of inducing Buyer to enter
into this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller makes the following representations and warranties
to Buyer as of the date hereof and as of the Closing Date:

(a)        Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located.  Seller has the power and
authority to execute and deliver this Agreement and all Closing Documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder and
thereunder.  Neither the execution and delivery of this Agreement and all
Closing Documents to be executed by Seller, nor the performance of the
obligations of Seller hereunder or thereunder will result in the violation of
any law or any provision of the organizational documents of Seller or will
conflict with any order or decree of any court or governmental instrumentality
of any nature by which Seller is bound;

(b)        Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller is not a party to and does not have any knowledge of any
pending litigation, condemnation proceeding or tax appeals against Seller or the
Property; Seller has not initiated, nor is Seller participating in, any action
for a change or modification in the current subdivision, site plan, zoning or
other land use permits for the Property and Seller has no knowledge that the
Property may be rezoned;

(c)        Seller has not entered into any contracts, subcontracts or agreements
affecting the Property which will be binding upon Buyer after the Closing;

(d)        Except for violations cured or remedied on or before the date hereof,
Seller has not received any written notice from (or delivered any notice to) (i)
any governmental authority regarding any violation of any law applicable to the
Property and Seller does not have knowledge of any such violations; and (ii) any
third party that the Property or the current use thereof violates any private
covenant, restriction, easement or encumbrance and Seller does not have any
knowledge of any such violation;

(e)        Seller has fee simple title to the Property, and as of the Closing,
such title will be free and clear of all liens and encumbrances except for
Permitted Exceptions.  The Property constitutes one or more separate tax parcels
for purposes of ad valorem taxation;





10

--------------------------------------------------------------------------------

 

 

 

(f)        There are no occupancy rights, leases or tenancies affecting the
Property other than the Lease, which will be terminated pursuant to the terms of
the Lease Termination Agreement at Closing.  Neither this Agreement nor the
consummation of the transactions contemplated hereby is subject to any first
right of refusal or other purchase right in favor of any other person or entity;
and apart from this Agreement, Seller has not entered into any written
agreements for the purchase or sale of the Property, or any interest therein
which has not been terminated;

(g)        To Seller’s knowledge, except as set forth in the environmental
reports previously delivered by Seller to Buyer, no hazardous substances have
been generated, stored, released, or disposed of on or about the Property (i) in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”) or (ii) which would require
remediation.  For purposes of this Subsection, “hazardous substances” shall mean
any substance or material which is defined or deemed to be hazardous or toxic
pursuant to any Environmental Laws, including petroleum and its byproducts;

(h)        Seller is not a party to any voluntary or involuntary proceedings
under any applicable laws relating to the insolvency, bankruptcy, moratorium or
other laws affecting creditors rights to the extent that such laws may be
applicable to Seller;

(i)         To Seller’s knowledge, there is no tangible Personal Property owned
by Seller at the Property, and Seller is not a party to any service contracts
for the operation and maintenance of the Property;

(j)         To Seller’s knowledge, Seller has received no written notice of any
special assessments for public or private improvements by a public body, whether
municipal, county or state imposed, affecting any of the Real Property, which
are now or hereafter payable;

(k)        To Seller’s knowledge, all Due Diligence Materials delivered or made
available to Buyer are complete, accurate, true and correct in all material
respects; and

(l)         As used in this Agreement, the words “Seller's knowledge” or words
of similar import shall be deemed to mean, and shall be limited to, the actual
(as distinguished from implied, imputed or constructive) knowledge of
Akomea Poku-Kankam, Senior Vice President and Counsel for AR Global Investments,
without any duty of inquiry or investigation, and shall not be construed to
refer to the knowledge of any other officer, agent or employee of Seller or any
affiliate thereof.  Seller represents to Buyer that Akomea Poku-Kankam is the
Seller’s representative that has the most knowledge about the ownership,
operation and management of the Property.  To the extent Buyer discovers or
acquires actual knowledge prior to the Closing of any inaccuracy in a
representation and warranty of Seller in this Agreement and the Closing occurs,
such representation and warranty shall be deemed modified to reflect the
inaccuracy discovered by Buyer.  Seller’s representations and warranties set
forth in this Agreement shall survive the Closing for a period of six (6) months
and any action brought on Seller’s representations and warranties shall be
commenced within said six (6) month period or shall be forever barred and
waived.  In no event shall Buyer be entitled to make a claim for breach of such
representations or warranties and Seller shall have no liability in connection
therewith (i) unless and until the





11

--------------------------------------------------------------------------------

 

 

 

aggregate amount of all such claims exceeds $5,000.00 or (ii) for any amount in
excess of $100,000.00 in the aggregate.

12.       Representations by Buyer.  Buyer represents and warrants to, and
covenants with, Seller as of the date hereof and as of the Closing Date as
follows:

(a)        Buyer is duly formed, validly existing and in good standing under the
laws of its state of formation, and on the Closing Date, to the extent required
by law, the State in which the Property is located, is authorized to consummate
the transaction set forth herein and fulfill all of its obligations hereunder
and under all Closing Documents to be executed by Buyer, and has all necessary
power and authority to execute and deliver this Agreement and all Closing
Documents to be executed by Buyer, and to perform all of Buyer’s obligations
hereunder and thereunder.

(b)        This Agreement and all Closing Documents to be executed by Buyer have
been duly authorized by all requisite corporate or other required action on the
part of Buyer and are the valid and legally binding obligation of Buyer,
enforceable in accordance with their respective terms.

(c)        Neither the execution and delivery of this Agreement and all Closing
Documents to be executed by Buyer, nor the performance of the obligations of
Buyer hereunder or thereunder will result in the violation of any provision of
the organizational documents of Buyer or will conflict with any order or decree
of any court or governmental instrumentality of any nature by which Buyer is
bound.

The representations and warranties of Buyer shall survive Closing for a period
of six (6) months.

13.       Conditions Precedent to Buyer’s Obligations.    Buyer’s obligation to
pay the Purchase Price, and to accept title to the Property, shall be subject to
the following conditions precedent on and as of the date of Closing:

(a)        Seller shall deliver to Escrow Agent on or before the Closing the
items set forth in Section 10 above;

(b)        The Lease shall have been terminated in accordance with the terms of
the Lease Termination Agreement simultaneously with the Closing and a copy of
the fully-executed Lease Termination Agreement shall be delivered to Buyer
(provided that any financial terms set forth in the Lease Termination Agreement
may be redacted by Seller);

(c)        To the extent that there is a right of first refusal, right of first
offer or other purchase option that Tenant or any such other party has pursuant
to the Lease or otherwise to purchase the Property from Seller, Seller shall
provide to Buyer and Escrow Agent such documentation necessary to deliver title
to the Property to Buyer free and clear of such right (i.e. a written waiver or
affidavit) (the “Purchase Waiver”); and

(d)        The representations and warranties of Seller contained in this
Agreement shall have been true when made and shall be true in all material
respects at and as of the date of Closing as if such representations and
warranties were made at and as of the Closing, and Seller





12

--------------------------------------------------------------------------------

 

 

 

shall have performed and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed or complied
with by Seller prior to or at the Closing;

In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.

14.       Conditions Precedent to Seller’s Obligations.  Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:

(a)        Buyer shall deliver to Escrow Agent on the Closing Date the remainder
of the Purchase Price, subject to adjustment of such amount pursuant to Section
4 hereof and all applicable documents to be delivered by Buyer in accordance
with Section 10 above;

(b)        The Lease shall have been terminated in accordance with the terms of
the Lease Termination Agreement simultaneously with the Closing; and

(c)        The representations and warranties of Buyer contained in this
Agreement shall have been true when made and shall be true in all material
respects at and as of the date of Closing as if such representations and
warranties were made at and as of the Closing, and Buyer shall have performed
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by Buyer
prior to or at the Closing.

15.       Notices.  Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by electronic mail
(e.g. email), (ii) delivered in person, (iii) upon the date tendered for
delivery if deposited in the United States mail, registered or certified, return
receipt requested, or (iv) on the next business day following delivery to a
nationally recognized overnight courier, to the addresses set out in Section 1,
or at such other addresses as specified by written notice delivered in
accordance herewith.  Notwithstanding the foregoing, Seller and Buyer agree that
notice may be given on behalf of each party by the counsel for each party and
notice by such counsel in accordance with this Section 15 shall constitute
notice under this Agreement.

16.       Seller Covenants.  Seller agrees that it:  (a) shall continue to
operate and manage the Property in the same manner in which Seller has
previously operated and managed the Property; (b) shall, subject to Section 7
hereof and subject to reasonable wear and tear, maintain the Property in the
same (or better) condition as exists on the date hereof, (c) enter into any new
easement agreement or any other agreement affecting title to the Property, (d)
enter into any lease, license agreement or other occupancy agreement with
respect to the Property or (e) consent to any alteration of the Property
pursuant to the terms of the Lease (unless such consent is
non-discretionary).  Seller shall promptly inform Buyer in writing of any event
adversely affecting the ownership, use, occupancy or maintenance of the
Property, whether insured or not.

17.       Performance on Business Days.  A "business day" is a day which is not
a Saturday, Sunday or legal holiday recognized by the Federal
Government.  Furthermore, if any





13

--------------------------------------------------------------------------------

 

 

 

date upon which or by which action is required under this Agreement is not a
business day, then the date for such action shall be extended to the first day
that is after such date and is a business day.  When calculating the period of
time before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded.  If the last day of such period is a
non-business day, the period in question shall end on the next succeeding
business day.

18.       Entire Agreement.  This Agreement constitutes the sole and entire
agreement among the parties hereto with respect to the purchase and sale of the
Property and no modification of this Agreement shall be binding unless in
writing and signed by all parties hereto.   No prior agreement or understanding
pertaining to the subject matter hereof (including, without limitation, any
letter of intent or right-of-entry agreement executed prior to this Agreement)
shall be valid or of any force or effect from and after the date hereof.

19.       Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby.  Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

20.       No Representations or Warranties/ As is Release.

(a)        Buyer hereby acknowledges, understands and agrees that it has an
opportunity to inspect the Property as set forth in Section 6 herein, and except
as set forth in this Agreement, including specifically, but without limitation,
Section 11 of this Agreement and Seller’s limited warranty of title contained in
the Deed, the Property shall be conveyed at Closing to Buyer in “as-is”
condition with no representation or warranties whatsoever.

(b)        Buyer acknowledges and agrees that the Property shall be sold, and
Buyer shall accept possession of the Property on the Closing Date “AS IS – WHERE
IS, WITH ALL FAULTS,” with no right of setoff or reduction in the Purchase
Price, and Buyer shall assume the risk that adverse physical, environmental,
economic or legal conditions may not have been revealed by Buyer's
investigations.  Except as expressly set forth in Section 11 and in the Closing
Documents, neither Seller, its employees, representatives, agents, counsel,
broker, sales agent, nor any partner, member, officer, director, employee,
trustee, shareholder, principal, parent, subsidiary, affiliate, agent or
attorney of Seller, its counsel, broker or sales agent, nor any other party
related in any way to any of the foregoing (collectively, “Seller's
Representatives”) have or shall be deemed to have made any representations or
warranties, express or implied, regarding the Property or any matters affecting
the Property, including without limitation, the physical condition of the
Property, title to or boundaries of the Property, pest control, soil conditions,
the presence or absence, location or scope of any hazardous materials in, at, or
under the Property, compliance with building, health, safety, land use or zoning
Laws, other engineering characteristics, traffic patterns and all other
information pertaining to the Property.  Buyer moreover acknowledges (i) that
Buyer is a sophisticated buyer, knowledgeable and experienced in the financial
and business risks attendant to an investment in real property and capable of
evaluating the merits and risks of entering into this Agreement and purchasing
the Property, (ii) that Buyer has entered into this Agreement in reliance on its
own (or its experts') investigation of





14

--------------------------------------------------------------------------------

 

 

 

the physical, environmental, economic and legal condition of the Property, and
(iii) that Buyer is not relying upon any representation or warranty concerning
the Property made by Seller or Seller’s Representatives other than as expressly
set forth in Section 11 and in the Closing Documents.  Seller shall not have any
liability of any kind or nature for any subsequently discovered defects in the
Property, whether the defects were latent or patent.

(c)        Buyer acknowledges that prior to the Closing, Buyer was afforded the
opportunity for full and complete investigations, examinations and inspections
of the Property.  Buyer acknowledges and agrees that (i) all information and
documents in any way relating to the Property furnished to, or otherwise made
available for review by Buyer (the “Property Information”) may have been
prepared by third parties and may not be the work product of Seller and/or
Seller's Representatives; (ii) neither Seller nor any of Seller's
Representatives has made any independent investigation or verification of, or
has any knowledge of, the accuracy or completeness of, the Property Information;
and (iii) Buyer is relying solely on its own investigations, examinations and
inspections of the Property and is not relying in any way on the Property
Information furnished by Seller or any of Seller's Representatives.

(d)        Except insofar as Seller has breached the representations and
warranties in Section 11, Buyer or anyone claiming by, through or under Buyer
hereby fully and irrevocably releases Seller and Seller's Representatives from
any and all claims that it may now have or hereafter acquire against Seller or
Seller's Representatives for any cost, loss, liability, damage, expense, action
or cause of action, whether foreseen or unforeseen, arising from or related to
any structural, engineering or environmental condition at the Property,
including without limitation the presence or absence, location or scope of any
hazardous materials in, at, or under the Property (whether patent, latent or
otherwise) as of the date of Closing.  Buyer further acknowledges and agrees
that this release shall be given full force and effect according to each of its
expressed terms and provisions, including but not limited to, those relating to
unknown and suspected claims, damages and causes of action.

21.       Applicable Law.  This Agreement shall be construed under the laws of
the State of Ohio, without giving effect to any state's conflict of laws
principles.

SELLER AND BUYER HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, UNCONDITIONALLY
AND IRREVOCABLY WAIVE ANY RIGHT EACH MAY HAVE TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER ARISING IN TORT OR CONTRACT) BROUGHT BY
EITHER AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED AND DELIVERED BY A PARTY IN
CONNECTION HEREWITH (INCLUDING ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT
WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).

22.       Tax-Deferred Exchange.  Buyer and Seller respectively acknowledge that
the purchase and sale of the Property contemplated hereby may be part of a
separate exchange (an “Exchange”) being made by Seller pursuant to Section 1031
of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated with respect thereto.  In the event that Seller desires to
effectuate such an exchange, then the Buyer agrees to cooperate fully with the
Seller in





15

--------------------------------------------------------------------------------

 

 

 

order that the Seller may effectuate such Exchange; provided, however, that with
respect to such Exchange (a) all additional costs, fees and expenses related
thereto shall be the sole responsibility of, and borne by, the Seller; (b) the
Buyer shall incur no additional liability as a result of such exchange; (c) the
contemplated exchange shall not delay any of the time periods or other
obligations of the Seller hereby, and without limiting the foregoing, the
scheduled date for Closing shall not be delayed or adversely affected by reason
of the Exchange; (d) the accomplishment of the Exchange shall not be a condition
precedent or condition subsequent to the Seller's obligations under the
Agreement; and (e) the Buyer shall not be required to hold title to any land
other than the Property for purposes of the Exchange.  The Seller agrees to
defend, indemnify and hold the Buyer harmless from any and all liability, damage
or cost, including, without limitation, reasonable attorney's fees that may
result from Buyer's cooperation with the Exchange. The Buyer shall not, by
reason of the Exchange, (i) have its rights under this Agreement, including,
without limitation, any representations, warranties and covenants made by the
Seller in this Agreement (including but not limited to any warranties of title,
which shall remain warranties of Seller), or in any of the Closing Documents
(including but not limited to any warranties of title, which shall remain
warranties of Seller) contemplated hereby, adversely affected or diminished in
any manner, or (ii) be responsible for compliance with or deemed to have
warranted to the Seller that the Exchange complies with Section 1031 of the
Code.

23.       Broker’s Commissions.  Buyer and Seller each hereby represent that,
except for the Broker listed herein, there are no other brokers involved or that
have a right to proceeds in this transaction.  Seller shall be responsible for
payment of commissions to the Broker pursuant to a separate written agreement
executed by Seller.  Seller and Buyer each hereby agree to indemnify and hold
the other harmless from all loss, cost, damage or expense (including reasonable
attorneys' fees) incurred by the other as a result of any claim arising out of
the acts of the indemnifying party (or others on its behalf) for a commission,
finder's fee or similar compensation made by any broker, finder or any party who
claims to have dealt with such party (except that Buyer shall have no
obligations hereunder with respect to any claim by Broker).  The
representations, warranties and indemnity obligations contained in this section
shall survive the Closing or the earlier termination of this Agreement.

24.       Assignment.  This Agreement may be not assigned by Buyer, and any
assignment or attempted assignment by Buyer shall constitute a default by Buyer
hereunder and shall be null and void, provided, however, Buyer may assign this
Agreement to a newly formed special purpose entity or an affiliate of Buyer,
which entity is either controlled by or under common control with Buyer, without
Seller’s consent, provided further that Buyer shall remain primarily obligated
hereunder notwithstanding such assignment.

 

25.       Attorneys’ Fees.  In any action between Buyer and Seller as a result
of failure to perform or a default under this Agreement, the prevailing party
shall be entitled to recover from the other party, and the other party shall pay
to the prevailing party, the prevailing party’s attorneys’ fees and
disbursements and court costs incurred in such action.

26.       Time of the Essence.  Time is of the essence with respect to each of
Buyer’s and Seller’s obligations hereunder.





16

--------------------------------------------------------------------------------

 

 

 

27.       Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when both counterparts have been signed by each
of the parties and delivered to the other party.  Signatures on this Agreement
which are transmitted electronically shall be valid for all purposes, however
any party shall deliver an original signature on this Agreement to the other
party upon request.

28.       Anti-Terrorism.  Neither Buyer nor any of their affiliates are in
violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.  Neither Seller nor any of its affiliates are
in violation of any Anti-Terrorism Law or engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.  “Anti-Terrorism Laws” shall mean any laws relating to
terrorism or money laundering, including: Executive Order No. 13224; the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has been, or
may hereafter be, renewed, extended, amended or replaced; the applicable laws
comprising or implementing the Bank Secrecy Act; and the applicable laws
administered by the United States Treasury Department’s Office of Foreign Asset
Control (as any of the foregoing may from time to time be amended, renewed,
extended, or replaced).

29.       Confidentiality.

(a)        Subject to the Ohio open records law, Buyer agrees that neither it
nor Buyer’s Representatives shall at any time or in any manner, either directly
or indirectly, divulge, disclose or communicate to any person, entity or
association any knowledge or information acquired by Buyer or Buyer’s
Representatives from Seller or by Buyer’s own inspections and investigations,
other than matters that were in the public domain at the time of receipt by
Buyer, provided that Buyer may disclose such terms of this Agreement and its
reports, studies, documents and other matters generated by it as Buyer deems
necessary or desirable to Buyer’s attorneys, accountants, financial advisors,
investors and lenders, in connection with Buyer’s investigation of the Property
and/or purchase of the Property, provided that the parties to whom such
information is disclosed are informed of the confidential nature thereof and
agree to keep the same confidential in accordance with this Agreement.

(b)        Buyer acknowledges that damages alone may be an inadequate remedy for
any breach by it or Buyer’s Representatives of the terms of this Section 29 and
agrees that, in addition to any other remedies that Seller may have, Seller
shall be entitled to injunctive relief in any court of competent jurisdiction
against any breach of this Section 29.

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

 

 



17

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

 

 

 

 

SELLER:

    

BUYER:

 

 

 

ARC CRVANOH001, LLC, a Delaware limited liability company

 

AXOGEN CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

 

 

By: 

/S/Michael Anderson

 

By:  

/s/Karen Zaderej

Name: 

Michael Anderson

 

Name: 

Karen Zaderej

Title: 

Authorized Signatory

 

Date: 

June 8, 2018

Date: 

June 8, 2018

 

 

 

 

 

 

THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE EARNEST MONEY AND NON-REFUNDABLE
DEPOSIT.

 

 

ESCROW AGENT:

CHICAGO TITLE INSURANCE COMPANY

 

 

 

By: 

/s/Sharonkay T. Hughs

 

 

Name: 

Sharonkay T. Hughs

 

 

Title: 

Assistant Vice President

 

 

Date: 

June 8, 2018

 

 

 

 

 



[SIGNATURE PAGE TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY]

--------------------------------------------------------------------------------

 

 

 

EXHIBITS

 

Exhibit A

-

Legal Description of Real Property

 

 

 

Exhibit B

-

Form of Limited Warranty Deed

 

 

 

Exhibit C

-

Form of Bill of Sale

 

 

 

Exhibit D

-

Form of Assignment of Contracts, Permits, Licenses and Warranties

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

LEGAL DESCRIPTION OF REAL PROPERTY

 

SITUATED IN THE CITY OF VANDALIA, COUNTY OF MONTGOMERY, STATE OF OHIO AND BEING
LOT NUMBERED 21 OF SCHOLZ INDUSTRIAL PARK REPLAT AS RECORDED IN PLAT BOOK 177,
PAGES 49 AND 49A, BEING A REPLAT OF PART OF LOT 7 OF THE SCHOLZ INDUSTRIAL PARK
SECTION 1 AS RECORDED IN PLAT BOOK 66, PAGE 4 AND LOT 16 OF SCHOLZ INDUSTRIAL
PARK SECTION 3 AS RECORDED IN PLAT BOOK 80, PAGE 40, ALL OF THE PLAT RECORDS OF
MONTGOMERY COUNTY, OHIO.

 

 

 



A-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

FORM OF LIMITED WARRANTY DEED

[Subject to Seller Local Counsel Review]

 

LIMITED WARRANTY DEED

 

KNOW ALL MEN BY THESE PRESENTS THAT:  ____________________________, a(n)
_____________________________ ("Grantor"), for valuable consideration paid,
grants with limited warranty covenants to ________________________, a(n)
_____________________________ ("Grantee"), whose tax mailing address is
________________________, the real property situated in the __________ of
_____________, County of ______________, State of Ohio, and more particularly
described as follows:

 

See Exhibit “A” attached hereto and made a part hereof.

 

1.        Prior Instrument Reference:   _____________________________

 

2.        Parcel Numbers:                  ______________________________

 

Subject to real estate taxes and assessments which are not yet due and payable;
and the easements, conditions and restrictions of record listed on Exhibit “B”
attached hereto and made a part hereof.

 

Executed this ___________ day of _______________, 201__.

 

 

 

 

GRANTOR:

 

 

 

__________________________________________,

 

a(n) ______________________________

 

 

 

 

 

 

 

By:    ____________________________________

 

Print Name:   _______________________________

 

Its:    ____________________________________

 





B-1

--------------------------------------------------------------------------------

 

 

 

 

 

STATE OF OHIO

:

 

:  ss.

COUNTY OF ____________

:

 

Before me, a Notary Public in and for said County and State, personally appeared
________________________________, ______________________ of
______________________________, a(n) ___________________________________, who
acknowledged that ____ did sign the foregoing instrument and that the same is
_____ free and voluntary act and deed for and on behalf of said
______________________________________.

 

In Testimony whereof, I have hereunto set my hand and official seal this ______
day of _____________________, 201___.

 

 

 

 

Notary Public

 

 

 

 

 

 

This instrument prepared by:

Herbert Godby, Esq.

 

Ice Miller LLP

 

250 West Street

 

Columbus, Ohio 43215

 

 

 



B-2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

FORM OF BILL OF SALE

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ARC CRVANOH001, LLC, a Delaware limited liability company, having
an address at c/o AR Global Investments, LLC, 405 Park Avenue, 4th Floor, New
York, New York 10022 (“Seller”), hereby bargains, sells, conveys and transfers
to ____________________________ (“Buyer”), a _______________________________,
all of Seller’s right, title and interest in and to all fixtures, equipment and
tangible personal property and intangible personal property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) owned
by Seller and located at or held in connection with that certain real property
located at 913 Industrial Park Drive, Vandalia, Ohio, as more particularly
described on Schedule A attached hereto and made a part hereof.

Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects.  Buyer accepts the Personal Property on
an “as is, where is” basis.

IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2018.

 

SELLER:

 

 

 

ARC CRVANOH001, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





C-1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE A

TO BILL OF SALE

 

 

 

 



C-2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT D

FORM OF ASSIGNMENT OF CONTRACTS,

 PERMITS, LICENSES AND WARRANTIES

THIS ASSIGNMENT, made as of the ___ day of ________, 2018, by ARC CRVANOH001,
LLC, a Delaware limited liability company  (“Assignor”), to
_____________________________, a
__________________________________________(“Assignee”).

W I T N E S S E T H:

WHEREAS, by Agreement for Purchase and Sale of Real Property (the “Purchase
Agreement”) dated as of ________, 2018, between Assignor and Assignee, Assignee
has agreed to purchase from Assignor as of the date hereof, and Assignor has
agreed to sell to Assignee, that certain property located at 913 Industrial Park
Drive, Vandalia, Ohio  (the “Property”); and

WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in contracts, permits, trademarks, licenses
and warranties held by Assignor in connection with the Property (collectively,
the “Contracts”).

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts.  Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.

By executing this assignment, Assignee hereby accepts the assignment of and
assumes Assignor’s obligations and liabilities set forth in the Contracts from
and after the date hereof. This Assignment shall be governed by the laws of the
State of Ohio, applicable to agreements made and to be performed entirely within
said State.

IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.

ASSIGNOR:

    

ASSIGNEE:

 

 

 

ARC CRVANOH001, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

D-1

--------------------------------------------------------------------------------